Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered August 10, 1983, convicting him of criminal sale of a controlled substance in the third degree and unlawful possession of marijuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at trial established the defendant’s guilt beyond a reasonable doubt (see, People v Bauer, 113 AD2d 543).
The remaining issues raised by the defendant were not properly preserved for appellate review as a matter of law (CPL 470.05 [2]) and, under the circumstances of this case, we decline to exercise our interest of justice jurisdiction in order *852to review them. Thompson, J. P., Niehoff, Weinstein and Eiber, JJ., concur.